Exhibit 10.1
 
PLAYERS NETWORK
 
RESTRICTED STOCK AWARD AGREEMENT
 
WHEREAS, Peter Heumiller (the “Participant”) is an employee of the Company, and
the Participant’s continued service to the Company is considered to be in the
best interests of the Company;
 
WHEREAS, the Participant and the Company have entered into an employment
agreement dated March 1, 2011 (the “Employment Agreement”); and
 
WHEREAS, in order to give the Participant an opportunity to acquire an equity
interest in the Company, as an incentive for the Participant to continue
providing services to the Company, to increase the Participant’s interest in the
Company’s welfare, and to improve the operations and increase the profits of the
Company, the Company has granted to the Participant an award of shares of the
Company’s Common Stock subject to the terms and conditions of this Agreement.
 
NOW, THEREFORE, the parties agree as follows:
 
1.         Grant of Restricted Stock. The Company hereby grants to the
Participant One Million Two Hundred Thousand (1,200,000) shares of the Company’s
Common Stock (the “Shares”) subject to the terms and conditions of this
Agreement.
 
2.         Payment; Tax Withholding. No cash payment is required for the Shares
granted by this Agreement, although the Participant will be required to tender
payment in a form of consideration acceptable to the Company for the amount of
any withholding taxes due, including but not limited to those due as a result of
the Award or vesting of the Shares granted hereby.  The Company has the right to
retain without notice from the Shares or from salary or other amounts payable to
the Participant, shares or cash having a value sufficient to satisfy the tax
withholding obligation and the Participant hereby authorizes such withholding.
Unless and until the tax withholding obligations of the Company, if any, are
satisfied, the Company shall have no obligation to release the Shares from any
vesting or other restrictions provided for herein, notwithstanding the vesting
schedule set forth in Section 3 of this Agreement.
 
3.         Vesting Schedule. The Shares awarded by this Agreement will vest in
the Participant according to the vesting schedule set forth below. Except as
otherwise expressly provided herein or in the Employment Agreement, if the
Participant’s continued service with the Company under the Employment Agreement,
Director or Consultant terminates for any or no reason prior to the vesting of
any number of Shares, then the Company without any further action and without
any cost shall automatically reacquire any Shares that have not vested as of the
date of such termination (“Unvested Shares”) as well as any dividend payments or
other distributions to shareholders thereon (“Reacquisition Right”).
 
Vesting Schedule:  One seventeenth (1/17) of the Shares shall vest on October
31, 2011 and one-seventeenth (1/17) of  the Shares shall vest on the last day of
each calendar month thereafter, subject to Participant’s continued service to
the Company on such date.
 
4.         Securities Laws. Upon the vesting of any Shares, the Participant will
make or enter into such written representations, warranties and agreements as
the Company may reasonably request from time to time in order to comply with
applicable securities laws or with this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
5.         Restriction on Transfer. Except for the transfer of the Shares to the
Company or its assignees, as contemplated by this Agreement, or to the Holding
Person described in Section 6 of this Agreement, none of the Shares or any
beneficial interest therein shall be transferred, encumbered or otherwise
disposed of in any way until such Shares are released from the Company’s
Reacquisition Right in accordance with the provisions of this Agreement. Nothing
in this Section 5 is intended to restrict the ability of the Participant to
designate a beneficiary of the Shares that are not Unvested Shares in the event
of the Participant’s death. The terms of this Agreement shall be binding upon
the executors, administrators, heirs, successors, and transferees of the
Participant.
 
6.         Holding of Shares.
 
(a)       To ensure the availability for delivery of the Participant’s Unvested
Shares upon reacquisition by the Company pursuant to the Company’s Reacquisition
Right, the Participant shall, upon execution of this Agreement, deliver and
deposit with the person designated by the Company as the holding person for the
Shares (the “Holding Person”), the Unvested Shares, whether in certificated or
uncertificated form as shall be determined by the Company in consultation with
the Holding Person, together with the stock assignment duly endorsed in blank,
attached hereto as Exhibit A-3. The Unvested Shares and stock assignment shall
be held by the Holding Person, until such time as the Shares fully vest or are
reacquired by the Company. Shares that are received under your Award are subject
to the transfer restrictions set forth in this Agreement, and any transfer
restrictions that may be described in the Company’s bylaws or charter in effect
at the time of the contemplated transfer.
 
(b)       The Holding Person, upon written notice from the Company or its
assignee of the happening of any event that entitles the Company or its assignee
to automatically reacquire some or all of the Shares, shall take all steps
necessary to accomplish the transfer of such Shares to the proposed transferee.
 
(c)       Subject to the terms hereof, the Participant shall have all the rights
of a stockholder with respect to the Shares while they are held by the Holding
Person, including without limitation, the right to vote the Shares and to
receive any cash dividends or other distributions to shareholders declared
thereon.
 
7.         Legends. The share certificate, if any, evidencing the Shares issued
hereunder shall be endorsed with the following legend (in addition to any legend
required under applicable state securities laws):
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND RIGHTS OF REACQUISITION AS SET FORTH IN AN AGREEMENT BETWEEN
THE COMPANY AND THE SHAREHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY
OF THE COMPANY.
 
8.         Adjustments for Changes in Capitalization. All references herein to
the number of Shares shall be appropriately adjusted to reflect any stock split,
stock dividend or other change in the Shares which may be made by the Company
after the date of this Agreement, pursuant to the provisions of Section 18 of
the Plan.
 
9.         Tax Consequences. The Participant has reviewed with the Participant’s
own tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. The Participant
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents. The Participant understands that the
Participant (and not the Company) shall be responsible for the Participant’s own
tax liability that may arise as a result of the transactions contemplated by
this Agreement. The Participant understands that the acquisition and vesting of
the Shares may have adverse tax consequences to the Participant that may be
avoided or mitigated by filing an election under Section 83(b) of the Code. Such
election must be filed within 30 days after the date the Shares are granted to
the Participant. The form for making this election is attached as Exhibit A-4
hereto.
 
 
2

--------------------------------------------------------------------------------

 
 
THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT’S SOLE RESPONSIBILITY
AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE
CODE, EVEN IF THE PARTICIPANT REQUESTS THAT THE COMPANY OR ITS REPRESENTATIVES
MAKE THIS FILING ON THE PARTICIPANT’S BEHALF.
 
10.       Payments after Death. Any distribution or delivery to be made to the
Participant under this Agreement will, if the Participant is then deceased,
instead be made to the administrator or executor of the Participant’s estate, or
if the Participant has completed a beneficiary designation, to the Participant’s
beneficiaries. Any such administrator or executor or beneficiary must furnish
the Company with (a) written evidence of his or her status as transferee, and
(b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
 
11.       No Effect on Employment. The Participant’s employment with the Company
is on an at-will basis only and is governed by the terms of the Employment
Agreement.
 
12.       Notices. All notices and other communications under this Agreement
shall be in writing. Unless and until Participant is notified in writing to the
contrary, all notices, communications and documents directed to the Company and
related to this Agreement shall be delivered to Players Network, 1771 E.
Flamingo Rd., #202A, Las Vegas, NV 89119, Attention: Stock Administration.
Unless and until the Company is notified in writing to the contrary, all
notices, communications and documents directed to the Participant and related to
this Agreement shall be mailed to the Participant’s last known address as shown
on the Company’s books. All notices and communications related to this Agreement
shall be delivered by hand, mailed by first class mail, postage prepaid, sent by
reputable overnight courier. All mailings and deliveries related to this
Agreement shall be deemed received when actually received; if by hand delivery,
2 business days after mailing; if by mail, the next business day after being
sent by reputable overnight courier.
 
13.       Arbitration and Equitable Relief.
 
(a)       Arbitration. IN CONSIDERATION OF EMPLOYEE’S EMPLOYMENT WITH THE
COMPANY, ITS PROMISE TO ARBITRATE ALL EMPLOYMENT-RELATED DISPUTES AND EMPLOYEE’S
RECEIPT OF THE COMPENSATION, PAY RAISES AND OTHER BENEFITS PAID TO HIM BY THE
COMPANY, AT PRESENT AND IN THE FUTURE, EMPLOYEE AGREES THAT ANY AND ALL
CONTROVERSIES, CLAIMS, OR DISPUTES WITH ANYONE (INCLUDING THE COMPANY AND ANY
EMPLOYEE, OFFICER, DIRECTOR, SHAREHOLDER OR BENEFIT PLAN OF THE COMPANY IN THEIR
CAPACITY AS SUCH OR OTHERWISE) ARISING OUT OF, RELATING TO, OR RESULTING FROM
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY OR THE TERMINATION OF HIS EMPLOYMENT WITH
THE COMPANY, INCLUDING ANY ALLEGED BREACH OF THIS AGREEMENT, SHALL BE SUBJECT TO
BINDING ARBITRATION UNDER THE THEN-CURRENT EMPLOYMENT ARBITATION RULES AND
MEDIATION PROCEDURES (“ARBITRATION RULES”) OF THE AMERICAN ARBITRATION
ASSOCIATION (“AAA”) .  THE DISPUTES THAT EMPLOYEE AGREES TO ARBITRATE, AND
THEREBY AGREES TO WAIVE ANY RIGHT TO HAVE THEM TRIED TO A JURY, INCLUDE ANY
STATUTORY CLAIMS UNDER STATE OR FEDERAL LAW, INCLUDING, BUT NOT LIMITED TO,
CLAIMS UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE AMERICANS WITH
DISABILITIES ACT OF 1990, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE
OLDER WORKERS BENEFIT PROTECTION ACT, OR ANY CLAIM UNDER NEVADA LAW, CLAIMS OF
HARASSMENT, DISCRIMINATION OR WRONGFUL TERMINATION AND ANY STATUTORY
CLAIMS.  EMPLOYEE FURTHER UNDERSTANDS THAT THIS AGREEMENT TO ARBITRATE ALSO
APPLIES TO ANY DISPUTES THAT THE COMPANY MAY HAVE WITH THE EMPLOYEE.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)       Procedure.  EMPLOYEE AGREES THAT THE AAA WILL ADMINISTER ANY
ARBITRATION PURSUANT TO THIS AGREEMENT AND THAT A SOLE AND NEUTRAL ARBITRATOR
WILL BE SELECTED IN ACCORDANCE WITH THE QUALIFICATION CRITERIA AND
RESPONSIBILITIES FOR MEMBERS OF THE AAA PANEL OF EMPLOYMENT ARBITRATORS.  THE
LAWS OF NEVADA SHALL GOVERN THE ARBITRATION.  EMPLOYEE AGREES THAT THE
ARBITRATOR SHALL HAVE THE POWER TO DECIDE ANY MOTIONS BROUGHT BY ANY PARTY TO
THE ARBITRATION, INCLUDING MOTIONS FOR SUMMARY JUDGMENT AND/OR ADJUDICATION AND
MOTIONS TO DISMISS AND DEMURRERS, PRIOR TO ANY ARBITRATION HEARING.  EMPLOYEE
ALSO AGREES THAT THE ARBITRATOR SHALL HAVE THE POWER TO AWARD ANY REMEDIES,
INCLUDING ATTORNEYS' FEES AND COSTS, AVAILABLE UNDER APPLICABLE LAW.  EMPLOYEE
UNDERSTANDS THE COMPANY WILL PAY FOR ANY ADMINISTRATIVE OR HEARING FEES CHARGED
BY THE ARBITRATOR OR AAA EXCEPT THAT EMPLOYEE SHALL PAY THE FIRST $125.00 OF ANY
FILING FEES ASSOCIATED WITH ANY ARBITRATION HE INITIATES.  EMPLOYEE AGREES THAT,
EXCEPT AS THIS AGREEMENT PROVIDES, THE ARBITRATOR SHALL ADMINISTER AND CONDUCT
ANY ARBITRATION IN ACCORDANCEWITH THE ARBITRATION RULES,.  NOTWITHSTANDING RULE
9 OF THE ARBITRATION RULES, THE PARTIES AGREE THAT, TO ASSURE THAT ANY
ARBITRATION PURSUANT TO THIS AGREEMENT IS HANDLED IN THE MOST EXEPDITIOUS MANNER
POSSIBLE, DISCOVERY SHALL BE LIMITED CONSISTENT WITH THE NATURE AND SIZE OF THE
CLAIMS THAT ARE ARBITRABLE.  IN THIS REGARD, NEITHER PARTY SHALL HAVE THE RIGHT
TO TAKE MORE THAN ONE DEPOSITION.  EMPLOYEE AGREES THAT THE DECISION OF THE
ARBITRATOR SHALL BE IN WRITING.  THE LOCALE FOR THE ARBITRATION SHALL BE LAS
VEGAS, NEVADA.
 
(c)       Remedy.  EXCEPT AS THE ARBITRATION RULES AND THIS AGREEMENT PROVIDE,
THE ARBITRATION SHALL BE THE SOLE, EXCLUSIVE AND FINAL REMEDY FOR ANY DISPUTE
BETWEEN EMPLOYEE AND THE COMPANY.  ACCORDINGLY, EXCEPT AS THE ARBITRATION RULES
AND THIS AGREEMENT PROVIDE, AND EXCEPT TO THE EXTENT NECESSARY TO CONFIRM ANY
ARBITRATION AWARD IN A COURT OF COMPETENT JURISIDICITON,  NEITHER EMPLOYEE NOR
THE COMPANY WILL BE PERMITTED TO PURSUE COURT ACTION REGARDING CLAIMS THAT ARE
SUBJECT TO ARBITRATION, THE ARBITRATOR WILL NOT HAVE THE AUTHORITY TO DISREGARD
OR REFUSE TO ENFORCE ANY LAWFUL COMPANY POLICY, AND THE ARBITRATOR SHALL NOT
ORDER OR REQUIRE THE COMPANY TO ADOPT A POLICY THAT APPLICABLE LAW DOES NOT
OTHERWISE REQUIRE AND THAT THE COMPANY HAS NOT ADOPTED.
 
(d)       Availability of Injunctive Relief.  IN ADDITION TO THE RIGHT UNDER THE
RULES TO PETITION THE COURT FOR PROVISIONAL RELIEF, EMPLOYEE AGREES THAT ANY
PARTY MAY ALSO PETITION THE COURT FOR INJUNCTIVE RELIEF WHERE EITHER PARTY
ALLEGES OR CLAIMS A VIOLATION OF THE AGREEMENT BETWEEN EMPLOYEE AND THE COMPANY
OR ANY OTHER AGREEMENT REGARDING TRADE SECRETS, CONFIDENTIAL INFORMATION, OR
NONSOLICITATION.  EMPLOYEE UNDERSTANDS THAT ANY BREACH OR THREATENED BREACH OF
SUCH AN AGREEMENT WILL CAUSE IRREPARABLE INJURY AND THAT MONEY DAMAGES WILL NOT
PROVIDE AN ADEQUATE REMEDY THEREFOR AND BOTH PARTIES HEREBY CONSENT TO THE
ISSUANCE OF AN INJUNCTION.  IN THE EVENT EITHER PARTY SEEKS INJUNCTIVE RELIEF,
THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER REASONABLE COSTS AND ATTORNEYS
FEES.
 
 
4

--------------------------------------------------------------------------------

 
 
(e)       Administrative Relief.  EMPLOYEE UNDERSTANDS THAT THIS AGREEMENT DOES
NOT PROHIBIT HIM FROM PURSUING AN ADMINISTRATIVE CLAIM WITH A LOCAL, STATE OR
FEDERAL ADMINISTRATIVE BODY SUCH AS THE DEPARTMENT OF FAIR EMPLOYMENT AND
HOUSING, THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION OR THE WORKERS'
COMPENSATION BOARD.  THIS AGREEMENT DOES, HOWEVER, PRECLUDE EMPLOYEE FROM
PURSUING COURT ACTION REGARDING ANY SUCH CLAIM.
 
14.       No Waiver. Either party’s failure to enforce any provision of this
Agreement shall neither be construed as a waiver of any such provision in any
way, nor shall it prevent such party from thereafter enforcing any other
provision of this Agreement. The rights granted both parties hereunder are
cumulative and shall not constitute a waiver of either party’s right to assert
any other legal remedy available to it.
 
15.       Further Assurances. The Participant agrees upon request to execute any
further documents or instruments necessary or desirable to carry out the
purposes or intent of this Agreement.
 
16.       THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES OF
RESTRICTED STOCK PURSUANT TO SECTION 3 HEREOF IS EARNED ONLY BY THE
PARTICIPANT’S CONTINUED SERVICE TO THE COMPANY (AND NOT THROUGH THE ACT OF BEING
HIRED OR ACQUIRING SHARES HEREUNDER). THE PARTICIPANT FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE, DIRECTOR, OR CONSULTANT OF THE
COMPANY FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE WITH THE PARTICIPANT’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE
PARTICIPANT’S RELATIONSHIP (I) AS AN EMPLOYEE AT ANY TIME, FOR ANY REASON OR NO
REASON, WITH OR WITHOUT CAUSE PURSUANT TO THE TERMS OF THE EMPLOYMENT AGREEMENT;
(II) AS A CONSULTANT PURSUANT TO THE TERMS OF THE PARTICIPANT’S AGREEMENT WITH
THE COMPANY OR AN AFFILIATE; OR (III) AS A DIRECTOR PURSUANT TO THE BYLAWS OF
THE COMPANY AND ANY APPLICABLE PROVISIONS OF THE CORPORATE LAW OF THE STATE OR
OTHER JURISDICTION IN WHICH THE COMPANY IS DOMICILED, AS THE CASE MAY BE.
 
By the Participant’s signature, Participant represents that he is familiar with
the terms and provisions of, and hereby accepts, this Agreement, subject to all
of the terms and provisions hereof. The Participant has reviewed this Agreement
in its entirety, has had an opportunity to obtain the advice of counsel prior to
executing the Agreement and fully understands all provisions of this Agreement.
The Participant further agrees to notify the Company upon any change in the
residence indicated below.
 
 
5

--------------------------------------------------------------------------------

 
 
By your signature and the signature of the Company’s representative below, you
and the Company agree that this Award is granted under and governed by the terms
and conditions of this Agreement. You further agree to execute 3 copies of the
Assignment Separate From Certificate (with date and number of shares blank)
substantially in the form attached hereto as Exhibit A-3, and to deliver the
same to the Company, along with such additional documents as the Company may
require from time to time, as a condition to the vesting of any Shares.
 
PARTICIPANT:
 
COMPANY:
         
PLAYERS NETWORK
           
Peter Heumiller
 
Mark Bradley, Chief Executive Officer
Address:
         
Date:
 
Date:

 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A-3
 
STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
 
FOR VALUE RECEIVED, and pursuant to that certain Notice of Grant and Restricted
Stock Award Agreement between Players Network, a Nevada Corporation (“Assignee”)
and the undersigned dated ______________, 2011 (“Restricted Stock Award
Agreement”), I, Peter Heumiller, hereby assign and transfer unto Assignee
_________________________ (________________) shares of the Common Stock of
Players Network (the “Shares”) standing in my name of the books of said
corporation represented by Certificate No._______ herewith and do hereby
irrevocably constitute and appoint ___________________________ as
attorney-in-fact to transfer the Shares on the books of said corporation with
full power of substitution in the premises.
 
This Stock Assignment may be used only in accordance with and subject to the
terms and conditions of the Restricted Stock Award Agreement, and in connection
with the reacquisition of the Shares issued to the undersigned pursuant to the
Restricted Stock Award Agreement, and only to the extent that such Shares remain
subject to Assignee’s right to automatically reacquire such Shares.
 
By: __________________________
Peter Heumiller


Date: ______________________
 
[SIGNATURE PAGE TO STOCK ASSIGNMENT]
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A-4
 
ELECTION UNDER SECTION 83(b) OF
 
THE INTERNAL REVENUE CODE OF 1986
 
The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with his or her receipt of the property described below:
 
1. The name, address, social security number and taxable year of the undersigned
are as follows:
 
NAME:
 
ADDRESS:
 
SOCIAL SECURITY NO.:
 
TAXABLE YEAR:
 
2. The property with respect to which the election is made is described as
follows:              shares (the “Shares”) of the Common Stock of Players
Network (the “Company”).
 
3. The date on which the property was transferred is: September 30, 2011. The
taxable year for which the election is made: calendar year 2011.
 
4. The property is subject to the following restrictions:
 
The Shares are subject to a time-based vesting schedule. The Shares will be
automatically reacquired by the Company, or its assignee, upon occurrence of
certain events. This reacquisition right lapses with regard to a portion of the
Shares based on the continuous service with the Company by the taxpayer over
time. The Shares are also subject to transfer restrictions.
 
5. The aggregate fair market value at the time of transfer, determined without
regard to any restriction other than a restriction which by its terms will never
lapse, of such property is: $            .
 
6. The amount (if any) paid for such property is: $            .
 
The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.
 
The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner of Internal Revenue.
 
Dated:            , 2011
 
_________________________________________
(Signature of Taxpayer)
(Print Name)
[SIGNATURE PAGE TO SECTION 83(b) ELECTION]
 
 
 

--------------------------------------------------------------------------------